DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 14 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2019 filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doorley et al. (U.S. Patent Publication No. 2017/0151933 A1) in view of Jeuffe et al. (U.S. Patent Publication No. 2012/0260939 A1).
Regarding Independent Claim 1, Doorley teaches a module (wiper system, 100) for cleaning a protection device of an optical element configured to equip a motor vehicle (Fig. 1), the protection device  (dome, 102)  having a surface of revolution (106) around an axis of revolution (A; Fig. 9), the cleaning module (100) comprising: a wiper blade (wiper blade assemblies, 110A and B) configured to extend in a first general direction (as shown in Fig. 9) parallel to the axis of revolution (A) of the protection device (102), the wiper blade (110A and B) including a wiper rubber (wiper blade, 112A and B) configured to extend from the wiper blade (110A and B) toward the surface of revolution (106) in a second general direction  (wiper rubber extends towards dome, 102;  Fig. 9) perpendicular to the first general direction of extension of the wiper blade (Fig. 9),  wherein the wiper rubber (110A and B) is configured to wipe the surface of revolution  of the protection device during relative movement of rotation between the wiper blade (110A and B) and the protection device (102) about the revolution axis (A; Fig. 9; Paragraph [0042]); and a cleaning liquid feed pipe (fluid dispensing system, 174), said cleaning liquid feed pipe (174) including at least one opening (nozzles, 108A-C) for spraying cleaning liquid disposed so as to define a direction of spraying the cleaning liquid with the second general direction (Paragraph [0005]).  
Doorley further teaches a plurality of spray nozzles are arranged around a circumference of the dome. The one or more processors may be further configured to determine when the wiper blade will be at a predetermined position relative to the dome; and cause fluid to dispense through each of the spray nozzles when the wiper blade is at the predetermined position relative to the dome, but does not explicitly teach spraying cleaning liquid disposed so as to define a direction of spraying the cleaning liquid forming an angle between 0° and 15° inclusive with the second general direction, however, it would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Doorley to explicitly teach spraying cleaning liquid disposed so as to define a direction of spraying the cleaning liquid forming an angle between 0° and 15° inclusive with the second general direction, since such a modification would have involved a mere change in the angle of a component. A change in angle is generally recognized as being within the level of ordinary skill in the art. 
Doorley does not teach a cleaning liquid feed pipe fixed to the wiper blade.
Jeuffe, however, teaches a wiper blade comprising a cleaning liquid feed pipe (conduit, 23 with nozzle, 24) fixed to the wiper blade (wiper, 6; Fig. 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Doorley to further include a cleaning liquid feed pipe fixed to the wiper blade, as taught by Jeuffe, to provide a device that provides cleaning fluid directly at the wiper lip, thus targeting the cleaning surface thus providing a better cleaned surface and avoiding wasting of the washer fluid.
Regarding Claim 2, Doorley, as modified, teaches all of the elements of claim 1 as discussed above.
Doorley, as modified by Jeuffe, does not teach the cleaning module wherein  the cleaning liquid feed pipe is fixed to the wiper blade on the side opposite the wiper rubber.  
Jeuffe, however teaches the pipe fixed to the same side but fails to teach the cleaning liquid feed pipe is fixed to the wiper blade on the side opposite the wiper rubber, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cleaning liquid feed pipe is fixed to the wiper blade on the side opposite the wiper rubber, since it has been held that rearranging parts of an invention involves only routine skill in the art
Regarding Claim 3, Doorley, as modified, teaches all of the elements of claim 1 as discussed above.
Doorley does not teach the cleaning module wherein the wiper blade further includes at least one stiffener spine extending in the first general direction, said 2Application No.: Not Yet AssignedDocket No.: 17102-467001 stiffener spine being disposed on the wiper blade on the side opposite the wiper rubber.  
Jeuffe, however, teaches the cleaning module wherein the wiper blade  (Fig. 2) further includes at least one stiffener spine  (Annotated Fig. 2) extending in the first general direction, said 2Application No.: Not Yet AssignedDocket No.: 17102-467001 stiffener spine (Annotated Fig. 2) being disposed on the wiper blade on the side opposite the wiper rubber (6).  

    PNG
    media_image1.png
    274
    289
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Doorley to further include a stiffener spine, as taught by Jeuffe, to provide a device that is capable of supplying a pressing force against the surface to be cleaned, thus ensuring a better cleaning of the surface.
Regarding Claim 4, Doorley, as modified, teaches all of the elements of claim 1 as discussed above.
Doorley does not teach the cleaning module wherein further comprising at least two clipping means configured to connect the cleaning liquid feed pipe to the wiper blade.  
Jeuffe, however, teaches at least two clipping means (support, 21 with elastic ring, 22) configured to connect the cleaning liquid feed pipe (23) to the wiper blade (6; Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Doorley to further include at least two clipping means configured to connect the cleaning liquid feed pipe to the wiper blade, as taught by Jeuffe, to provide a device that provides additional security of cleaning pipe to the wiper blade, thus resulting in backup means in the event of breakage. 
Regarding Claim 5, Doorley, as modified, teaches all of the elements of claim 1 as discussed above.
Doorley does not teach the cleaning module wherein further comprising a first end cap and a second end cap disposed at the longitudinal ends of the wiper blade.  
Jeuffe, however, teaches a first end cap and a second end cap (caps, 19) disposed at the longitudinal ends of the wiper blade (Paragraph [0049]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Doorley to further include a first end cap and a second end cap disposed at the longitudinal ends of the wiper blade, as taught by Jeuffe, to provide a device that reinforces the quality of the wiper blade.
Regarding Claim 6, Doorley, as modified, teaches all of the elements of claim 4 as discussed above.
Doorley does not teach the cleaning module wherein the cleaning liquid feed pipe includes an inlet  for supplying the cleaning liquid feed pipe with cleaning liquid disposed at a first end of the cleaning liquid feed pipe.  
Jeuffe, however, teaches the cleaning liquid feed pipe (23) includes an inlet  for supplying the cleaning liquid feed pipe with cleaning liquid disposed at a first end of the cleaning liquid feed pipe (via flexible tube, 27; Paragraph [0054]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Doorley to further include an inlet  for supplying the cleaning liquid feed pipe with cleaning liquid disposed at a first end of the cleaning liquid feed pipe, as taught by Jeuffe, to provide a device that has a reservoir for supplying cleaning fluid.
Regarding Claim 8, Doorley, as modified, teaches all of the elements of claim 1 as discussed above.
Doorley does not teach the cleaning module wherein the cleaning liquid feed pipe includes an inlet for feeding the cleaning liquid feed pipe with cleaning liquid, said inlet  being disposed in an offset manner relative to the first end  and the second end  of the cleaning liquid feed pipe. 
 Jeuffe, however, teaches the cleaning liquid feed pipe (23) includes an inlet for feeding the cleaning liquid feed pipe with cleaning liquid (via flexible tube, 27; Paragraph [0054]), said inlet  being disposed in an offset manner relative to the first end  and the second end  of the cleaning liquid feed pipe (Paragraph [0054] and Claim 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Doorley to further include an inlet for feeding the cleaning liquid feed pipe with cleaning liquid, said inlet  being disposed in an offset manner relative to the first end  and the second end  of the cleaning liquid feed pipe, as taught by Jeuffe, to provide a device that has a reservoir for supplying cleaning fluid.
Regarding Claim 9, Doorley, as modified, teaches all of the elements of claim 6 as discussed above.
Doorley does not teach the cleaning module wherein the inlet  of the cleaning liquid feed pipe is connected directly to a main pipe configured to supply the cleaning liquid feed pipe with cleaning liquid.
Jeuffe, however, teaches the cleaning liquid feed pipe (23) is connected directly to a main pipe (27) configured to supply the cleaning liquid feed pipe with cleaning liquid (Paragraph [0054]).
   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Doorley to further include the inlet  of the cleaning liquid feed pipe is connected directly to a main pipe configured to supply the cleaning liquid feed pipe with cleaning liquid, as taught by Jeuffe, to provide a device that has a reservoir for supplying cleaning fluid.
 	Regarding Claim 11, Doorley, as modified, teaches a driving assistance system for a motor vehicle, comprising: at least one optical element (Paragraph [0034]); at least one device (102) for protection of said at least one optical element having a surface of revolution (106)  about an axis of revolution (Fig. 9); at least one module (100) according to claim 1 for cleaning said at least one protection device (102) and at least one actuator (rotating assembly, 138) configured to generate the relative movement of rotation between the protection device (102) and the wiper blade (112A) of the cleaning module about the axis of revolution of the protection device (Fig. 9).  
Regarding Claim 12, Doorley, as modified, teaches the driving assistance system wherein  the protection device (102)  is configured to be mounted on and fixed to the motor vehicle (Fig. 10) and the wiper blade (112A)  is configured to be mounted to be mobile relative to the protection device (102; Fig. 9).  
Regarding Claim 13, Doorley, as modified, teaches all of the elements of claim 11 as discussed above.
Doorley does not teach the driving assistance system wherein the wiper blade is configured to be mounted on and fixed to the motor vehicle and the protection device  is configured to be mounted to be mobile relative to the wiper blade, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Doorley to further include the protection device  is configured to be mounted to be mobile relative to the wiper blade since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (as claimed in 12, Doorley teaches the wiper moving relative to the dome, therefore the reversal of parts would provide the dome rotating relative to the wiper).
Regarding Claim 14, Doorley, as modified, teaches the driving assistance system further comprising an electronic control unit (Paragraphs [0004] and [0006]) configured to control the cleaning of the protection device (102) by the cleaning module (100).
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent Publication No. 2018/0244245 A1  teaches  an apparatus includes a sensor supported by a sensor arm and a wiper blade. The sensor includes a cylindrical windows having an obstructed portion and a viewing portion. The wiper blade is attached to the sensor and movable across the viewing portion from a resting position contacting the obstructed portion. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723